



EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (“Agreement”), entered into as of July 14, 2016, by and
between Impax Laboratories, Inc., a Delaware corporation (the “Company”), and
Douglas S. Boothe (the “Executive”).
WITNESSETH:
WHEREAS, the Executive possesses unique personal knowledge, experience and
expertise;
WHEREAS, effective as of August 1, 2016 (the “Effective Date”), the Company
desires to employ the Executive, and the Executive desires to be employed by the
Company, upon the terms and subject to the conditions set forth in this
Agreement; and
WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms and conditions of the Executive’s employment with the Company
effective as of the Effective Date.
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.
EMPLOYMENT AND DUTIES

1.1    Term of Employment. The Executive’s initial term of employment under this
Agreement shall commence on the Effective Date and shall continue until the
second anniversary of the Effective Date (the “Initial Term”), unless further
extended or earlier terminated as provided in this Agreement.




--------------------------------------------------------------------------------





This Agreement will automatically be renewed for single one-year periods unless
written notice of non-renewal (a “Non-Renewal Notice”) is provided by either
party at least 90 days prior to the end of the Initial Term or the successive
one-year period then in effect or unless earlier terminated as provided in this
Agreement. Neither non-renewal of this Agreement for additional periods after
the second anniversary of the Effective Date, nor expiration of this Agreement
as a result of such non-renewal, shall, by itself, result in termination of
Executive’s employment. The period of time between the Effective Date and the
termination of the Executive’s employment under this Agreement or the expiration
of this Agreement, whichever is earlier, shall be referred to herein as the
“Term.”
1.2    General.
1.2.1    During the Term, the Executive shall have the title of President,
Generics Division, and shall have general supervision of the Company’s generics
division and such other authorities, duties and responsibilities as may from
time to time be delegated to him by the Chief Executive Officer of the Company.
The Executive shall faithfully and diligently discharge the Executive’s duties
hereunder and use the Executive’s best efforts to implement the policies
established by the Board of Directors of the Company (the “Board”) from time to
time. During the Term, the Executive shall report directly to the Chief
Executive Officer of the Company.
1.2.2    The Executive shall devote all of the Executive’s business time,
attention, knowledge and skills faithfully, diligently and to the best of the
Executive’s ability, in furtherance of the business and activities of the
Company; provided, however, that nothing in this Agreement shall preclude the
Executive from devoting reasonable periods of time required for:


2


SV\1807016.4

--------------------------------------------------------------------------------





(i)    serving as a director or member of a committee of up to two (2)
organizations or corporations that do not, in the good faith determination of
the Board, compete with the Company or otherwise create, or could create, in the
good faith determination of the Board, a conflict of interest with the business
of the Company;
(ii)    delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise; provided, however, that any fees,
royalties or honorariums received therefrom shall be promptly turned over to the
Company;
(iii)    engaging in professional organization and program activities;
(iv)    managing his personal passive investments and affairs; and
(v)    participating in charitable or community affairs;
provided that such activities do not materially, individually or in the
aggregate, interfere with the due performance of his duties and responsibilities
under this Agreement or create a conflict of interest with the business of the
Company, as determined in good faith by the Board.
1.3    Reimbursement of Expenses. During the Term, the Company shall pay the
reasonable expenses incurred by the Executive in the performance of the
Executive’s duties hereunder, including, without limitation, those incurred in
connection with business related travel or entertainment, or, if such expenses
are paid directly by the Executive, the Company shall promptly reimburse him for
such payments, provided that the Executive properly accounts for such expenses
in accordance with the Company’s business expense reimbursement policy. To the
extent any such reimbursements (and any other reimbursements of costs and
expenses provided for herein) are includable in the Executive’s gross income for
Federal income tax purposes, all such reimbursements shall be made no later than
March 15 of the calendar year next following the calendar year in which the
expenses to be reimbursed are incurred.


3


SV\1807016.4

--------------------------------------------------------------------------------





2.    COMPENSATION
2.1    Base Salary. During the Term, the Executive shall be entitled to receive
a base salary at the annual rate of $540,000, subject to increase or decrease,
only if salary decreases are concurrently implemented across the senior
executives of the Company, as determined by the Board or its Compensation
Committee from time to time in its discretion, payable in accordance with the
payroll practices of the Company (the “Base Salary”).
2.2    Incentive Bonuses. In addition to the Base Salary, during the Term the
Executive shall participate in the Company’s management bonus program whereby
the Executive will be eligible to receive an annual cash incentive bonus based
upon a percentage of the Base Salary and attainment of goals established in
writing by the Board or its Compensation Committee at the beginning of each year
(the “Incentive Bonus”) for each completed calendar year (subject to Section 5.4
hereof) of service with the Company. Such bonus shall be paid within 2-1/2
months following the end of the calendar year to which it relates. The
Executive’s Incentive Bonus for 2016 (targeted at 60% of the Base Salary and
potentially up to 90% of the Base Salary depending upon the achievement of
certain business and individual objectives and criteria) will be prorated based
on the number of days elapsed in the year before and after the Effective Date.
2.3    Signing Bonus. The Company will pay to the Executive a one-time sign-on
bonus of $250,000 (representing the gross amount before applicable taxes and
other required withholdings) to be paid as soon as administratively practical
following the Effective Date (the “Signing Bonus”). Notwithstanding the
foregoing, the Executive acknowledges and agrees that the Signing Bonus shall
not be deemed earned in full until the second anniversary of the Effective Date.
In the event the Executive terminates the Executive’s employment for any reason
or the Company terminates the Executive’s employment for Cause (as defined
below), then the Executive shall be required to reimburse the Company for the
Signing Bonus as follows: (A) if such termination occurs prior to the first
anniversary of the Effective Date, then the Executive shall


4


SV\1807016.4

--------------------------------------------------------------------------------





reimburse the Company for 100% of the gross amount of the Signing Bonus and (B)
if such termination occurs on or after the first anniversary of the Effective
Date and prior to the second anniversary of the Effective Date, then the
Executive shall reimburse the Company for 50% of the gross amount of the Signing
Bonus. The Executive’s execution of this Agreement authorizes the Company to
deduct the amount of the Signing Bonus required to be reimbursed pursuant to the
preceding sentence from the Executive’s final paycheck should this occur. If
there are any amounts not covered by the Executive’s final paycheck, then the
Executive agrees to reimburse the Company for such amounts in cash within thirty
(30) days of the Executive’s termination of employment.
2.4    Equity Awards. Subject to approval by the Board or its Compensation
Committee, on the Effective Date or as soon as reasonably practicable
thereafter, the Company shall grant the Executive new hire equity awards having
a target value as determined by the Company of approximately $2,400,000, which
will be split between a stock option and restricted stock award, with 25% of the
value being allocated to the stock option award and 75% of the value being
allocated to the restricted stock award. Each of the stock option award and the
restricted stock award will vest in respect of 25% of the total number of shares
underlying the applicable award on each of the first four anniversaries of the
Effective Date, subject to the Executive’s continuous employment with the
Company through the applicable vesting date. The grant of the equity awards is
subject to the terms and conditions of the Company’s equity incentive plan and
form award agreements. Further details on the Company’s equity incentive plan
and any specific grant to the Executive will be provided upon approval of such
grant.
2.5    Additional Compensation. During the Term, in addition to the foregoing,
the Executive shall be eligible to receive such other compensation as may from
time to time be awarded to the Executive by either the Board or its Compensation
Committee in its sole discretion.


5


SV\1807016.4

--------------------------------------------------------------------------------





3.    PLACE OF PERFORMANCE
In connection with the Executive’s employment by the Company, the Executive
shall be based at the Company’s offices in Bridgewater, New Jersey.
4.    EMPLOYEE BENEFITS
During the Term, the Executive shall be entitled to paid time off generally made
available to executive personnel of the Company and to participate in and have
the benefit of all group life, disability, hospital, surgical and major medical
insurance plans and programs and other employee benefit plans and programs as
generally are made available to executive personnel of the Company, as such
benefit plans or programs may be amended or terminated in the sole discretion of
the Board and with the concurrence of the Compensation Committee, from time to
time. The Executive shall accrue up to twenty (20) days paid time off each
calendar year which will accrue in accordance with the Company’s Paid Time Off
(PTO) & Holiday Policy.
5.    TERMINATION OF EMPLOYMENT
5.1    General. The Executive’s employment under this Agreement may be
terminated without any breach of this Agreement only on the following
circumstances:
5.1.1    Death. The Executive’s employment under this Agreement shall terminate
upon his death.
5.1.2    Disability. If the Executive suffers a Disability (as defined below),
the Company may terminate the Executive’s employment under this Agreement upon
30 days prior written notice; provided that the Executive has not returned to
full time performance of his duties during such 30-day period. For purposes of
this Agreement, “Disability” shall mean the Executive’s inability to perform his
duties and responsibilities hereunder, with or without reasonable accommodation,
due to any


6


SV\1807016.4

--------------------------------------------------------------------------------





physical or mental illness or incapacity, which condition either (i) has
continued for a period of 180 days (including weekends and holidays) in any
consecutive 365-day period, or (ii) is projected by the Board in good faith
after consulting with a doctor selected by the Company and consented to by the
Executive (or, in the event of the Executive’s incapacity, his legal
representative), such consent not to be unreasonably withheld, that the
condition is likely to continue for a period of at least six consecutive months
from its commencement.
5.1.3    Good Reason. The Executive may terminate his employment under this
Agreement for Good Reason (as defined below) at any time on or prior to the 60th
day after the occurrence of any of the Good Reason events set forth in the
following sentence. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events without the Executive’s consent and
which is not cured by the Company upon written notice by the Executive, such
notice to have been provided by the Executive within 30 days of any such event
having occurred:
(i)    any action or inaction by the Company constituting a material breach of
the Agreement by the Company;
(ii)    a material diminution of the authorities, duties or responsibilities of
the Executive set forth in Section 1.2 above (other than temporarily while the
Executive is physically or mentally incapacitated and unable to properly perform
such duties, as determined by the Board in good faith);
(iii)    the material diminution in any of the titles of the Executive with the
Company set forth in Section 1.2 above;
(iv)    a material reduction by the Company in the Base Salary or in any of the
percentages of the Base Salary payable as an Incentive Bonus, but, except in the
case of a reduction following a Change in Control (as defined below), not
including (a) a reduction in the Base Salary or


7


SV\1807016.4

--------------------------------------------------------------------------------





in any of the percentages of the Base Salary payable as an Incentive Bonus which
is consistent with the reduction in the Base Salary or in any of the percentages
of the Base Salary payable as an Incentive Bonus imposed on all senior
executives of the Company or (b) a reduction in the Base Salary or in any of the
percentages of the Base Salary payable as an Incentive Bonus based on the
results of peer benchmark data obtained by the Board and after approval of the
Board;
(v)    the relocation of the Executive’s principal office to an office more than
50 miles from its then current location;
(vi)    the assignment to the Executive of duties or responsibilities that are
negatively and materially inconsistent with any of his duties and
responsibilities set forth in Section 1.2 hereof;
(vii)    a material negative change in the reporting structure set forth in
Section 1.2.1 hereof;
(viii)    the delivery to Executive by the Company of a Non-Renewal Notice; or
(ix)    the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor in connection with a sale
or other disposition by the Company of all or substantially all of the Company’s
assets or businesses within 10 days after such sale or other disposition.
5.1.4    Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Company at least 60 days prior to the effective date of such
termination (which termination the Company may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
defined below)).


8


SV\1807016.4

--------------------------------------------------------------------------------





5.1.5    Cause. The Company may terminate the Executive’s employment under this
Agreement at any time for Cause (as defined below). For purposes of this
Agreement, termination for “Cause” shall mean termination of the Executive’s
employment because of the occurrence of any of the following as determined in
good faith by the Board:
(i)    the willful and continued failure by the Executive to substantially
perform his obligations under this Agreement (other than any such failure
resulting from the Executive’s incapacity due to a Disability); provided,
however, that the Company shall have provided the Executive with a Notice of
Termination specifying such failure and the Executive shall have been afforded
at least 15 days within which to cure same;
(ii)    the indictment of the Executive for, or the Executive’s conviction of or
plea of guilty or nolo contendere to, a felony or any other crime involving
moral turpitude or dishonesty;
(iii)    the Executive’s willful misconduct in the performance of his duties
hereunder (including theft, fraud, embezzlement, and securities law violations
or violation of the Company’s Code of Conduct or other written policies); or
(iv)    the Executive’s willful misconduct other than in the performance of his
duties for the Company (including theft, fraud, embezzlement, and securities law
violations) that is actually or potentially materially injurious to the Company,
monetarily or otherwise.
For purposes of this Section 5.1.5, no act or failure to act on the part of the
Executive shall be considered “willful,” unless done, or omitted to be done,
without reasonable belief that his action or omission was in, or not opposed to,
the best interest of the Company (including its reputation). Prior to any
termination for Cause, the Company shall provide the Executive with a Notice of
Termination specifying the event constituting Cause and shall give the Executive
the opportunity to appear before the Board to present his views on the Cause
event. If, after such hearing, the majority of the full


9


SV\1807016.4

--------------------------------------------------------------------------------





Board (excluding the Executive) does not support such termination, the Notice of
Termination shall be rescinded. After providing the notice in the foregoing
sentence, the Board may suspend the Executive with full pay and benefits until a
final determination pursuant to this Section has been made.
5.1.6    Without Cause. The Company may terminate the Executive’s employment
under this Agreement without Cause immediately upon written notice by the
Company to the Executive, other than for death or Disability.
5.2    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party of this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide the basis for
such termination.
5.3    Date of Termination. The “Date of Termination” shall mean (a) if the
termination is the result of the Executive’s death, the date of the Executive’s
death, (b) if the termination is pursuant to Section 5.1.2 hereof, 30 days after
the Notice of Termination is given (provided that the Executive shall not have
returned to the performance of his duties on a full-time basis during such
30-day period), (c) if the termination is pursuant to Section 5.1.5 or Section
5.1.3 hereof, the date specified in the Notice of Termination after the
expiration of any applicable cure period, (d) if the termination is pursuant to
Section 5.1.4 hereof, the date specified in the Notice of Termination which
shall be at least 60 days after the Notice of Termination is given, or such
earlier date as the Company shall determine in its sole discretion, and (e) if
the termination is pursuant to Section 5.1.6 hereof, the date on which the
Notice of Termination is given.
5.4    Compensation Upon Termination.


10


SV\1807016.4

--------------------------------------------------------------------------------





5.4.1    Termination for Cause or without Good Reason. If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive
without Good Reason, the Executive shall receive from the Company: (a) any
earned but unpaid Base Salary through the Date of Termination, paid in
accordance with the Company’s standard payroll practices; (b) any Incentive
Bonus earned but unpaid for a prior fiscal year, paid in accordance with Section
2.2 (including payment timing); (c) reimbursement for any unreimbursed expenses
properly incurred and paid in accordance with Section 1.3 hereof through the
Date of Termination; (d) payment for any accrued but unused vacation time in
accordance with Company policy; (e) all stock options and restricted stock
previously granted to the Executive that have vested in accordance with the
terms of such grants; and (f) such vested accrued benefits, and other payments,
if any, as to which the Executive (and his eligible dependents) may be entitled
under, and in accordance with the terms and conditions of, the employee benefit
arrangements, plans and programs of the Company as of the Date of Termination,
other than any severance pay plan (such amounts and benefits set forth in
clauses (a) though (f) being referred to hereinafter as the “Amounts and
Benefits”), and the Company shall have no further obligation with respect to
this Agreement other than as provided in Sections 7.4, 8 and 9 hereof. Any stock
options and restricted stock previously granted to the Executive that have not
vested in accordance with the terms of their grants as of the Date of
Termination shall be forfeited as of the Date of Termination.
5.4.2    Termination without Cause or For Good Reason. If, prior to the
expiration of the Term, the Executive resigns from his employment hereunder for
Good Reason or the Company terminates the Executive’s employment hereunder
without Cause (other than a termination by reason of death or Disability), and
Section 5.4.3 does not apply, then the Company shall pay or provide the
Executive the Amounts and Benefits and, subject to Section 5.4.8:


11


SV\1807016.4

--------------------------------------------------------------------------------





(i)    Subject to Section 9.10.2, an amount equal to the sum of (x) one and a
half times the Base Salary as then in effect (without taking into account any
reduction therein that constitutes a basis for Good Reason), whichever is the
greater, plus (y) one and a half times the average of the Incentive Bonus the
Executive received from the Company for all fiscal years completed during the
Term, with the aggregate amount due paid in equal installments on the Company’s
normal payroll dates for a period of 12 months from the Date of Termination in
accordance with the normal payroll practices of the Company, with each such
payment deemed to be a separate payment for the purposes of Code Section 409A
(as defined below);
(ii)    in the event such resignation or termination occurs following the
Company’s first fiscal quarter of any year, a pro rata portion of the
Executive’s Incentive Bonus for the fiscal year in which the Executive’s
termination occurs based on actual results for such year (determined by
multiplying the amount of such Incentive Bonus which would be due for the full
fiscal year, as determined in good faith by the Board, by a fraction, the
numerator of which is the number of days during the fiscal year of termination
that the Executive is employed by the Company and the denominator of which is
365), paid in accordance with Section 2.2 (including payment timing, “Pro Rata
Bonus”); and
(iii)    the continuation of all benefits for 24 months from the Date of
Termination.
In addition, subject to Section 5.4.8, the vesting of all unvested stock options
and restricted stock previously granted to the Executive shall be accelerated by
12 months, and any such stock options, notwithstanding any provision to the
contrary in the option or the plan pursuant to which the option was granted,
shall remain exercisable until the earlier of the first anniversary of the Date
of Termination or the original expiration date of the option.


12


SV\1807016.4

--------------------------------------------------------------------------------





5.4.3    Termination Following Change in Control. Anything contained herein to
the contrary notwithstanding, in the event the Executive resigns from his
employment hereunder for Good Reason, the Company terminates the Executive’s
employment hereunder without Cause (other than a termination by reason of death
or Disability) within 60 days preceding or 12 months following a Change in
Control (as defined below), or the Term expires or is not renewed due to the
Company’s delivery of a notice of nonrenewal and the Executive’s employment is
then terminated without Cause within 12 months following a Change in Control,
then the Company shall pay or provide the Executive the Amounts and Benefits
and, subject to Section 5.4.8, a severance payment as follows:
(i)    subject to Section 9.10.2, an amount equal to the sum of (x) two and one
quarter times the Base Salary as then in effect (without taking into account any
reduction therein that constitutes a basis for Good Reason), whichever is the
greater, plus (y) two and one quarter times the average of the Incentive Bonus
the Executive received from the Company for all fiscal years completed during
the Term, with the aggregate amount due paid in equal installments on the
Company’s normal payroll dates for a period of 12 months from the Date of
Termination in accordance with the normal payroll practices of the Company, with
each such payment deemed to be a separate payment for the purposes of Code
Section 409A (as defined below);
(ii)    in the event such resignation or termination occurs following the
Company’s first fiscal quarter of any year, a Pro Rata Bonus, paid in accordance
with Section 2.2 (including payment timing); and
(iii)    the continuation of all benefits for 24 months from the Date of
Termination.
In addition, subject to Section 5.4.8, the vesting of all unvested stock options
and restricted stock previously granted to the Executive shall be accelerated to
the Date of Termination, and any such stock options, notwithstanding any
provision to the contrary in the option or the plan pursuant to


13


SV\1807016.4

--------------------------------------------------------------------------------





which the option was granted, shall remain exercisable until the earlier of the
first anniversary of the Date of Termination or the original expiration date of
the option.
5.4.4    Definition of Change in Control. For purposes of this Agreement, a
“Change in Control” shall be deemed to occur upon any of the following events,
provided that such an event is a Change in Control Event within the meaning of
Code Section 409A (as defined below): (a) any “person” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock), becoming the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities; (b) during
any period of 12 consecutive months, the individuals who, at the beginning of
such period, constitute the Board, and any new director whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; (c) a merger or consolidation of
the Company with any other corporation or other entity, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto (and held by persons that are not
affiliates of the acquirer) continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the


14


SV\1807016.4

--------------------------------------------------------------------------------





Company (or similar transaction) in which no person (other than those covered by
the exceptions in clause (a) of this Section 5.4.4) acquires more than 50% of
the combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control; or (d) the consummation of a sale or other
disposition by the Company of all or substantially all of the Company’s assets,
including a liquidation, other than the sale or other disposition of all or
substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding voting securities of the Company immediately prior to
the time of the sale or other disposition.
5.4.5    Termination upon Death. In the event of the Executive’s death, the
Company shall pay or provide to the Executive’s estate: (i) the Amounts and
Benefits and (ii) a Pro Rata Bonus, paid in accordance with Section 2.2. In
addition, (A) all of the then remaining unvested restricted stock previously
granted to the Executive shall immediately become vested on the Date of
Termination and shall be distributed to the Executive’s estate within 60 days of
the Date of Termination and (B) the portion of the unvested stock options
previously granted to the Executive that are scheduled to vest in the calendar
year of the Executive’s death shall immediately become vested on the
certification of the Compensation Committee based on the achievement of the
performance goals for such year, calculated through the Date of Termination, and
shall be distributed to the Executive’s estate 60 days after the Date of
Termination. After giving effect to the foregoing, any portion of the stock
options that remain unvested on the certification following the Executive’s
death shall be forfeited.
5.4.6    Termination upon Disability. In the event the Company terminates the
Executive’s employment hereunder for reason of Disability, the Company shall pay
or provide to the Executive: (i) the Amounts and Benefits, (ii) a Pro Rata
Bonus, paid in accordance with Section 2.2, and (iii) medical benefits for six
months. In addition, subject to Section 5.4.8, (A) 50% of the unvested
restricted stock previously granted to the Executive shall immediately become
vested on the Date of


15


SV\1807016.4

--------------------------------------------------------------------------------





Termination and shall be distributed to the Executive as provided in, and
subject to, Sections 5.4.8 and 9.9.2 and (B) the portion of any unvested stock
options previously granted to the Executive that are scheduled to vest in the
calendar year the Date of Termination occurs shall immediately become vested on
the certification of the Compensation Committee based on the achievement of the
performance goals for such year, calculated through the Date of Termination, and
shall be distributed to the Executive as provided in, and subject to, Sections
5.4.8 and 9.9.2. After giving effect to the foregoing, any portion of any
restricted shares and stock options that remain unvested on the certification
following the Date of Termination shall be forfeited as of the Date of
Termination.
5.4.7    No Mitigation or Offset. The Executive shall not be required to
mitigate the amount of any payment provided for in this Section 5.4 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Section 5.4 be reduced by any compensation earned by the Executive as
the result of employment by another employer or business or by profits earned by
the Executive from any other source at any time before and after the Date of
Termination.
5.4.8    Release. Notwithstanding any provision to the contrary in this
Agreement, the Company’s obligation to pay or provide the Executive with the
payments and benefits under Sections 5.4.2 and 5.4.3 (other than the Amounts and
Benefits), and any distributions with respect to the restricted stock and stock
options under Sections 5.4.2, 5.4.3 and 5.4.6, shall be conditioned on the
Executive’s execution and failure to revoke a waiver and general release in a
form generally consistent with Exhibit A hereto (subject to such changes as may
be necessary at the time of execution in order to make such release enforceable)
(the “Release”). The Company shall provide the Release to the Executive within
seven days following the applicable Date of Termination. In order to receive the
payments and benefits under Sections 5.4.2 and 5.4.3 (other than the Amounts and
Benefits) and the distributions with respect to the restricted stock and stock
options under Sections 5.4.2, 5.4.3 and 5.4.6, the Executive will be required to
execute and deliver the Release


16


SV\1807016.4

--------------------------------------------------------------------------------





within 21 days after the date it is provided to him and not to revoke it within
seven days following such execution and delivery. Notwithstanding anything to
the contrary contained herein, (i) all payments delayed pursuant to this
Section, except to the extent delayed pursuant to Section 9.10.2, shall be paid
to the Executive in a lump sum on the first Company payroll date on or following
the 60th day after the Date of Termination, and any remaining payments due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein, with each such payment deemed to be a separate
and distinct payment for the purposes of Code Section 409A (as defined below)
and (ii) all distributions with respect to the restricted stock and stock
options delayed pursuant to this Section, except to the extent delayed pursuant
to Section 9.10.2, shall be distributed to the Executive on the 60th day after
the Date of Termination.
6.    INSURABILITY; RIGHT TO INSURE
The Company shall have the right to maintain key man life insurance in its own
name covering the Executive’s life in an amount of up to $50,000,000.00. The
Executive shall fully cooperate in the procuring of such insurance, including
submitting to any required medical examination and by completing, executing and
delivering such applications and other instrument in writing as may be
reasonably required by any insurance company to which application for insurance
may be made by the Company.
7.    CONFIDENTIALITY; NON-SOLICITATION; NON- DISPARAGEMENT; COOPERATION
7.1    Confidential Information. The Company and the Executive acknowledge that
the services to be performed by the Executive under this Agreement are unique
and extraordinary and, as a result of such employment, the Executive shall be in
possession of Confidential Information (as defined below) relating to the
business practices of the Company and its subsidiaries and affiliates
(collectively, the “Company Group”). The term “Confidential Information” shall
mean any and all information (oral and written)


17


SV\1807016.4

--------------------------------------------------------------------------------





relating to the Company Group, or any of their respective activities, or of the
clients, customers or business practices of the Company Group, other than such
information which (i) is generally available to the public or within the
relevant trade or industry, other than as the result of breach of the provisions
of this Section 7.1, or (ii) the Executive is required to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena or other process
of law. Confidential Information includes, but it not limited to, information
that the Executive creates, develops, derives, obtains, makes known, or learns
about which has commercial value in the business in which the Company Group is
involved and which is treated by the Company Group as confidential, such as
trade secrets, ideas, processes, formulas, compounds, compositions, research and
clinical data, know-how, discoveries, developments, designs, innovations, plans,
strategies, pricing, costs, financial information, employee information,
forecasts and current and prospective customer and supplier lists. The Executive
shall not, during the Term or at any time thereafter, except as may be required
in the course of the performance of his duties hereunder (including pursuant to
Section 7.5 below) and except with respect to any litigation or arbitration
involving this Agreement, including the enforcement hereof, directly or
indirectly, use, communicate, disclose or disseminate to any person, firm or
corporation any Confidential Information acquired by the Executive during, or as
a result of, his employment with the Company, without the prior written consent
of the Company. Without limiting the foregoing, the Executive understands that
the Executive shall be prohibited from misappropriating any trade secret of the
Company Group or of the clients or customers of the Company Group acquired by
the Executive during, or as a result of, his employment with the Company, at any
time during or after the Term.
7.2    Return of Property. Upon the termination of the Executive’s employment
for any reason all Company Group property that is in the possession of the
Executive, including all documents, records, drug formulations, notebooks,
equipment, price lists, specifications, programs, customer and prospective
customer lists and other materials that contain Confidential Information that
are in the possession of the Executive,


18


SV\1807016.4

--------------------------------------------------------------------------------





including all copies thereof, shall be promptly returned to the Company.
Anything to the contrary herein notwithstanding, the Executive shall be entitled
to retain (i) papers and other materials of a personal nature, including
photographs, correspondence, personal diaries, calendars and rolodexes, personal
files and phone books, (ii) information showing his compensation or relating to
reimbursement of expenses, (iii) information that he reasonably believes may be
needed for tax purposes and (iv) copies of plans, programs and agreements
relating to his employment, or termination thereof, with the Company.
7.3    Prohibition on Use of Confidential Information to Solicit Customers and
Prospects. During the Executive’s employment, the Executive shall not engage in
any other employment or activity that might materially interfere with or be in
direct competition with the interests of the Company Group. Furthermore, the
Executive shall not, except in the furtherance of the Executive’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) during the Term (except in the
good faith performance of his duties) and for a period of 24 months thereafter,
solicit, aid or induce any employee, representative or agent of the Company to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, (ii) during the Term
(except in the good faith performance of his duties) and for a period of 12
months thereafter, solicit, aid or induce (or attempt to do any of the
foregoing) directly or indirectly, any customer or prospective customer of the
Company with whom the Executive in any way dealt with at any time during the
last two years of his employment to purchase goods or services then sold by the
Company from another person, firm, corporation or other entity or assist or aid
any other persons or entity in identifying or soliciting any such customer or
(iii) during the Term (except in the good faith performance of his duties) and
for a period of 24 months thereafter, interfere in any manner with the
relationship of the Company and any of its vendors. An employee, representative
or agent shall be deemed


19


SV\1807016.4

--------------------------------------------------------------------------------





covered by this Section while so employed or retained by the Company and for six
months thereafter. Anything to the contrary herein notwithstanding, the
following shall not be deemed a violation of this Section 7.3: (a) the
Executive’s responding to an unsolicited request for an employment reference
regarding any former employee of the Company from such former employee, or from
a third party, by providing a reference setting forth his personal views about
such former employee; or (b) if an entity with which the Executive is associated
hires or engages any employee of the Company, if the Executive was not, directly
or indirectly, involved in hiring or identifying such person as a potential
recruit or assisting in the recruitment of such employee. For purposes hereof,
the Executive shall be deemed to have been involved “indirectly” in soliciting,
hiring or identifying an employee only if the Executive (x) directs a third
party to solicit or hire the Employee, (y) identifies an employee to a third
party as a potential recruit or (z) aids, assists or participates with a third
party in soliciting or hiring an employee.
7.4    Non-Disparagement. At no time during or within five years after the Term
shall the Executive, directly or indirectly, disparage the Company Group or any
of the Company Group’s past or present employees, directors, products or
services. The Company shall advise its senior officers and the members of the
Board (while serving in such capacities) not to disparage the Executive during
the period. Notwithstanding the foregoing, nothing in this Section 7.4 shall
prevent any person from making any truthful statement to the extent (i)
necessary to rebut any untrue public statements made about him or her; (ii)
necessary with respect to any litigation, arbitration or mediation involving
this Agreement and the enforcement thereof; (iii) required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with jurisdiction over such person; or (iv) made as good
faith competitive statements in the ordinary course of business.
7.5    Cooperation. Upon the receipt of reasonable notice from the Company
(including the Company’s outside counsel), the Executive shall, while employed
by the Company and thereafter, respond and provide information with regard to
matters of which the Executive has knowledge as a result of the


20


SV\1807016.4

--------------------------------------------------------------------------------





Executive’s employment with the Company and will provide reasonable assistance
to the Company Group and its representatives in defense of any claims that may
be made against the Company Group (or any member thereof), and will provide
reasonable assistance to the Company Group in the prosecution of any claims that
may be made by the Company Group (or any member thereof), to the extent that
such claims may relate to matters related to the Executive’s period of
employment with the Company (or any predecessors). Any request for such
cooperation shall take into account the Executive’s personal and business
commitments. The Executive shall promptly inform the Company (to the extent the
Executive is legally permitted to do so) if the Executive is asked to assist in
any investigation of the Company Group (or any member thereof) or their actions,
regardless of whether a lawsuit or other proceeding has then been filed with
respect to such investigation. If the Executive is required to provide any
services pursuant to this Section 7.5 following the Term, upon presentation of
appropriate documentation, the Company shall promptly reimburse the Executive
for reasonable out-of-pocket travel, lodging, communication and duplication
expenses incurred in connection with the performance of such services and in
accordance with the Company’s expense policy for its senior officers, for
reasonable legal fees to the extent the Board in good faith believes that
separate legal representation is reasonably required. The Executive’s
entitlement to reimbursement of such costs and expenses, including legal fees,
pursuant to this Section 7.5, shall in no way affect the Executive’s rights, if
any, to be indemnified and/or advanced expenses in accordance with the Company’s
(or any of its subsidiaries’) corporate or other organizational documents, any
applicable insurance policy, and/or in accordance with this Agreement.
7.6    Remedies and Reformation. Without intending to limit the remedies
available to the Company, the Executive acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material and irreparable
injury to the Company, or its affiliates or subsidiaries, for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat the Company
shall be entitled to a temporary restraining order and/or a


21


SV\1807016.4

--------------------------------------------------------------------------------





preliminary or permanent injunction restraining the Executive from engaging in
activities prohibited by this Section 7 or such other relief as may be required
specifically to enforce any of the covenants in this Section 7. If for any
reason it is held that the restrictions under this Section 7 are not reasonable
or that consideration therefor is inadequate, such restrictions shall be
interpreted or modified to include as much of the duration and scope identified
in this Section as will render such restrictions valid and enforceable.
7.7    Violations. In the event of any violation of the provisions of this
Section 7, the Executive acknowledges and agrees that: (a) the post-termination
restrictions contained in this Section 7 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation; (b) any severance payable
which remains unpaid or other benefits yet to be received under Sections 5.4.2
or 5.4.3 shall be forfeited by the Executive; and (c) any vested options not
exercised as of the date of any violation of the provisions of this Section 7
shall be forfeited.
8.    INDEMNIFICATION; DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
During the Term and thereafter, the Company shall indemnify and hold harmless
the Executive and his heirs and representatives as, and to the extent, provided
in the Company’s by-laws. During the Term and thereafter, the Company shall also
cover the Executive under the Company’s directors’ and officers’ liability
insurance on the same basis as it covers other senior executive officers and
directors of the Company.
9.    MISCELLANEOUS
9.1    Notices. All notices or communications hereunder shall be in writing,
addressed as follows (or to such other address as either party may have
furnished to the other in writing by like notice):


22


SV\1807016.4

--------------------------------------------------------------------------------





To the Company:
Impax Laboratories, Inc.
100 Somerset Corporate Blvd., Suite 3000
Bridgewater, NJ 08807
Attn: Senior Vice President, Human Resources

To the Executive, at the last address for the Executive on the books of the
Company.
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.
9.2    Testing; Verification. As a condition of the Executive’s employment with
the Company, the Executive will be required to successfully complete a drug
test, background check and credit check, the cost of which shall be paid by the
Company. In addition, to comply with Department of Homeland Security, the
Executive will be required to provide verification of the Executive’s identity
and legal right to work in the United States and must complete a Form I-9 within
the first three (3) days of the Effective Date. The Company shall notify the
Executive of the identity of a clinic for drug testing that is local to the
Executive, and the Executive hereby agrees to schedule an appointment with such
clinic within forty-eight (48) hours of the date of this Agreement. In the event
Executive fails any such tests or such verification, then this Agreement shall
be void ab initio and of no further force or effect.
9.3    Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.


23


SV\1807016.4

--------------------------------------------------------------------------------





9.4    Binding Effect; Benefits. Executive may not delegate his duties or assign
his rights hereunder. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company other than pursuant to a
merger or consolidation in which the Company is not the continuing entity, or a
sale, liquidation or other disposition of all or substantially all of the assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the assets or businesses of the Company and assumes the
liabilities, obligations and duties of the Company under this Agreement, either
contractually or by operation of law. The Company further agrees that, in the
event of any disposition of its business and assets described in the preceding
sentence, it shall use its best efforts to cause such assignee or transferee
expressly to assume the liabilities, obligations and duties of the Company
hereunder. For the purposes of this Agreement, the term “Company” shall include
the Company and, subject to the foregoing, any of its successors and assigns.
This Agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.
9.5    Modification of Termination Benefits. In the event that Institutional
Shareholder Services or a proxy advisory firm of similar stature recommends that
stockholders do not vote in favor of the election of any of the Company’s
Directors because of any provision of Section 5 of this Agreement, the Executive
shall, upon request of the Company, enter into an amendment of this Agreement
modifying or eliminating such provision to the extent necessary to cause
withdrawal of such recommendation.
9.6    Entire Agreement. This Agreement, including the Exhibits hereto,
represent the entire agreement of the parties with respect to the subject matter
hereof and shall supersede any and all previous contracts, arrangements,
proposed terms or understandings between the Company and the Executive. This
Agreement (including any of the Exhibits hereto) may be amended, modified or
replaced at any time by mutual written agreement of the parties hereto. In the
case of any conflict between any express term of this Agreement and any
statement contained in any plan, program, arrangement, employment manual,
memorandum or rule of general applicability of the Company, this Agreement shall
control.


24


SV\1807016.4

--------------------------------------------------------------------------------





9.7    Withholding. The payment of any amount pursuant to this Agreement shall
be subject to applicable withholding and payroll taxes, and such other
deductions as may be required by applicable law.
9.8    Governing Law. This Agreement and the performance of the parties
hereunder shall be governed by the internal laws (and not the law of conflicts)
of the State of Delaware.
9.9    Arbitration. Any dispute or controversy including but not limited to
statutory discrimination claims and claim involving a class, arising under or in
connection with this Agreement or the Executive’s employment with the Company,
other than injunctive relief under Section 7.6 hereof, shall be settled
exclusively by arbitration, conducted before a single arbitrator in Delaware
(applying Delaware law) in accordance with the Commercial Arbitration Rules and
Procedures of the American Arbitration Association then in effect. The decision
of the arbitrator will be final and binding upon the parties hereto. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction. The
parties acknowledge and agree that in connection with any such arbitration and
regardless of outcome (a) each party shall pay all its own costs and expenses,
including without limitation its own legal fees and expenses, and (b) joint
expenses shall be borne equally among the parties. EACH PARTY WAIVES RIGHT TO
TRIAL BY JURY.
9.10    Section 409A of the Code.
9.10.1    General. It is intended that the provisions of this Agreement comply
with Section 409A of the Internal Revenue Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A. If any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A, the Company shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Code Section 409A; provided, that to the maximum


25


SV\1807016.4

--------------------------------------------------------------------------------





extent practicable, the original intent and economic benefit to the Executive
and the Company of the applicable provision shall be maintained, but the Company
shall have no obligation to make any change that could create any additional
economic cost or loss of benefit to the Company. The Company shall timely use
its reasonable business efforts to amend any plan or program in which the
Executive participates to bring it in compliance with Code Section 409A.
Notwithstanding the foregoing, the Company shall have no liability with regard
to any failure to comply with Code Section 409A so long as it has acted in good
faith with regard to compliance therewith.
9.10.2    Separation from Service; Six-Month Delay. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “Separation from
Service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean Separation from Service. If
the Executive is deemed on the Date of Termination to be a “specified employee,”
within the meaning of that term under Section (a)(2)(B) of Code Section 409A
(“Code Section 409(a)(2)(B)”) and using the identification methodology selected
by the Company from time to time, or if none, the default methodology, then with
regard to any payment, the providing of any benefit or any distribution of
equity made subject to this Section 9.10.2, to the extent required to be delayed
in compliance with Code Section 409A(a)(2)(B), and any other payment, the
provision of any other benefit or any other distribution of equity that is
required to be delayed in compliance with Code Section 409A(a)(2)(B), such
payment, benefit or distribution shall not be made or provided prior to the
earlier of (i) the expiration of the six-month period measured from the date of
the Executive’s Separation from Service or (ii) the date of the Executive’s
death. On the first day of the seventh month following the date of Executive’s
Separation from Service or, if earlier, on the date of his death, (x) all
payments delayed pursuant to this Section


26


SV\1807016.4

--------------------------------------------------------------------------------





9.10.2 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein and (y) all distributions of equity delayed pursuant
to this Section 9.109.2 shall be made to the Executive. In addition to the
foregoing, to the extent required by Code Section 409A(a)(2)(B), prior to the
occurrence of both a Disability termination as provided in Section 5.1.2 hereof
and the Executive’s becoming “disabled” under Code Section 409A, the payment of
any compensation to the Executive under this Agreement shall be suspended for a
period of six months commencing at such time that the Executive shall be deemed
to have had a Separation from Service because either (A) a sick leave ceases to
be a bona fide sick leave of absence, or (B) the permitted time period for a
sick leave of absence expires (an “SFS Disability”), without regard to whether
such SFS Disability actually results in a Disability termination. Promptly
following the expiration of such six-month period, all compensation suspended
pursuant to the foregoing sentence (whether it would have otherwise been payable
in a single sum or in installments in the absence of such suspension) shall be
paid or reimbursed to the Executive in a lump sum. On any delayed payment date
under this Section 9.10.2, there shall be paid to the Executive or, if the
Executive has died, to his estate, in a single cash lump sum together with the
payment of such delayed payment, interest on the aggregate amount of such
delayed payment at the Delayed Payment Interest Rate (as defined below) computed
from the date on which such delayed payment otherwise would have been made to
the Executive until the date paid. For purposes of the foregoing, the “Delayed
Payment Interest Rate” shall mean the prime interest rate as reported in The
Wall Street Journal as of the business day immediately preceding the payment
date for the applicable delayed payment.


27


SV\1807016.4

--------------------------------------------------------------------------------





9.10.3    Expense Reimbursement. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the
Internal Revenue Code and the regulations and guidance promulgated thereunder
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred.
9.11    Survivorship. Except as otherwise expressly set forth in this Agreement,
upon the expiration of the Term, the respective rights and obligations of the
parties shall survive such expiration to the extent necessary to carry out the
intentions of the parties as embodied in this Agreement. This Agreement shall
continue in effect until there are no further rights or obligations of the
parties outstanding hereunder and shall not be terminated by either party
without the express prior written consent of both parties.
9.12    Counterparts. This Agreement may be executed in counterparts (including
by electronic transmission) which, when taken together, shall constitute one and
the same agreement of the parties.
9.13    Company Representations. The Company represents and warrants to the
Executive that (i) the execution, delivery and performance of this Agreement
(and the agreements referred to herein) by the Company has been fully and
validly authorized by all necessary corporate action, (ii) the officer or
director signing this Agreement on behalf of the Company is duly authorized to
do so, (iii) the execution, delivery and performance of this Agreement does not
violate any applicable law, regulation, order, judgment or decree


28


SV\1807016.4

--------------------------------------------------------------------------------





or any agreement, plan or corporate governance document to which the Company is
a party or by which it is bound and (iv) upon execution and delivery of this
Agreement by the Executive and the Company, it shall be a valid and binding
obligation of the Company enforceable against it in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.


[Signature Page Follows]


29


SV\1807016.4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the date first set forth
above.


Impax Laboratories, Inc.


By: /s/ G. Frederick Wilkinson
Name: G. Frederick Wilkinson
Title: President and Chief Executive Officer


/s/ Douglas S. Boothe
Douglas S. Boothe




30


SV\1807016.4

--------------------------------------------------------------------------------






EXHIBIT A
Form of General Release and Waiver
General Release and Waiver


This General Release and Waiver (this “Release”) is entered into effective as of
_________, by Douglas S. Boothe (the “Executive”), on the one hand, and Impax
Laboratories, Inc. and its subsidiaries and affiliates (collectively, the
“Company”), on the other hand (the Executive and the Company are referred to
collectively as the “Parties”). Defined terms used but not defined herein shall
have the same meaning as set forth in the Employment Agreement between the
Executive and the Company dated July 14, 2016 (“Employment Agreement”).
1.Confirmation of Termination. The Executive’s employment with the Company is
terminated as of ___________ (the “Termination Date”). This Release sets forth
the payments, benefits, and other terms and conditions that the Company will
provide to the Executive under[, and serves as notice of, an election by the
Company of a termination pursuant to Section 5.2 of] the Employment Agreement.
If the Executive executes, delivers, and does not revoke this Release as set
forth in Section 13 below, the Executive will be entitled to the payments and
benefits pursuant to the terms hereof. Except as set forth in this Release, the
Executive acknowledges and agrees that the Termination Date is the date of
termination of his employment for all purposes, including for purposes of
participation in and coverage under all benefit plans and programs sponsored by
or through the Company. The Executive acknowledges and agrees that the Company
shall not have any obligation to rehire the Executive, nor shall the Company
have any obligation to consider him for employment after the Termination Date.
The Executive acknowledges and agrees that he will not knowingly seek employment
with the Company at any


A-1


SV\1807016.4

--------------------------------------------------------------------------------





time in the future, and that the Company’s refusal to employ the Executive in
any future capacity will not subject the Company to liability on any grounds. In
the event that the Release does not become effective pursuant to Section 13 of
this Release or otherwise, then Company reserves the right to claim that the
Executive’s employment was terminated pursuant to Section 5.1.5 of the
Employment Agreement.
2.Resignation. Effective as of the Termination Date, the Executive hereby
resigns as an officer of the Company and all of its subsidiaries and affiliates
and from any positions held with any other entities at the direction or request
of the Company. The Executive agrees to promptly execute and deliver such other
documents as the Company shall reasonably request to evidence such resignations.
In addition, the Executive acknowledges and agrees that the Termination Date
shall be the date of his termination from all other offices, positions,
trusteeships, committee memberships and fiduciary capacities held with, or on
behalf of, the Company. [The Executive agrees to make himself available to
assist and consult with the Company regarding matters relating to his former
duties for a period of six months after his Termination Date, provided that the
Executive is reimbursed for any and all reasonable expenses related to such
cooperation, including but not limited to, travel, lodging, communication, and
duplication expenses, and that the Executive is reimbursed for reasonable
attorney fees if the Executive in good faith believes that separate legal
representation is required, and that the Executive is compensated for the
Executive’s time at a rate equivalent to the Executive’s most recent base
salary.]
3.Termination Benefits. If the Executive executes and delivers this Release and
does not revoke this Release within the time set forth in Section 13 below, then
the Executive will be entitled, subject to the terms and conditions set forth
below and in the plan documents, to the payments and benefits set forth in this
Section 3 (collectively the “Termination Benefits”), which


A-2


SV\1807016.4

--------------------------------------------------------------------------------





together satisfy in full the Company’s obligations with respect to payments and
benefits under the Employment Agreement or otherwise:
a.[Separation Pay: The Company shall pay the Executive $________ (representing
______ times the Executive’s Base Salary, (as defined in Section 2.1 of the
Employment Agreement)), paid in equal installments on the Company’s normal
payroll dates for a period of 12 consecutive months commencing from the
Termination Date in accordance with the normal payroll practice of the Company,
with each payment deemed to be a separate payment for purposes of IRS Code
§409A. The first payment shall be made on the next normal payroll day following
the Release Effective Date, as that term is defined in Section 13 below.]
b.[Separation Bonus: The Company shall pay the Executive $________ (representing
______ times the average of the Incentive Bonus (as defined in Section 2.2 of
the Employment Agreement) the Executive received from the Company for all fiscal
years completed during the term of the Employment Agreement), paid in equal
installments on the Company’s normal payroll dates for a period of 12
consecutive months commencing from the Termination Date in accordance with the
normal payroll practice of the Company, with each payment deemed to be a
separate payment for purposes of IRS Code §409A. The first payment shall be made
on the next normal payroll day following the Release Effective Date, as that
term is defined in Section 13 below.]
c.[Pro Rata Bonus: No later than __________, the Company shall pay the Executive
a pro rata portion of the Executive’s Incentive Bonus for fiscal year _____
based solely on the Company’s actual results against the Company’s goals for the
year (determined by multiplying the amount of such Incentive Bonus which would
be due for the full fiscal year, as determined in good faith by the Board, by a
fraction, the numerator of which is the number of


A-3


SV\1807016.4

--------------------------------------------------------------------------------





days up to the Termination Date during the fiscal year of termination that the
Executive was employed by the Company and the denominator of which is 365).]
d.
Benefits

i.Medical Benefits: The Company will provide the Executive with information
regarding eligibility to continue medical, dental, and vision benefits under the
Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”), in
accordance with its terms. If the Executive timely and effectively elects under
COBRA to continue medical benefit coverage after the Termination Date under the
Company Independence Blue Cross medical plan (or any successor plan) for himself
or any of his dependents currently enrolled on his plan (the “Dependents”), then
the Company will pay the insurer such COBRA medical benefit premiums for as long
as the Executive and/or his Dependents remain eligible for and enrolled under
COBRA for up to ___ consecutive months commencing immediately after the
Termination Date. In the event the Executive or his Dependents, after timely and
effectively electing to continue such medical benefit coverage under COBRA, and
after using all available COBRA, becomes ineligible to continue such medical
benefit coverage under COBRA through no fault of their own, the Executive and/or
his Dependents (but only if they would be eligible to obtain coverage under the
Company Independence Blue Cross medical plan had the Executive been employed by
the Company at such time), as applicable, may be eligible to convert to an
individual Independence Blue Cross Individual Personal Choice medical plan (or
any successor plan as set forth in the then applicable group medical plan
documents) at the same cost to the Executive for coverage as described under the
plan documents. In such event, the Company agrees to pay the insurer the premium
for such individual plan for the period commencing from such COBRA ineligibility
date and ending on the last day of the __-month period commencing immediately
after the Termination Date.


A-4


SV\1807016.4

--------------------------------------------------------------------------------





ii.[Dental Benefits: The Executive will remain eligible to continue dental
benefit coverage under the Company Delta Dental dental plan (or any successor
plan) for himself and his Dependents for up to 24 consecutive months commencing
immediately after the Termination Date. The Company will pay the insurer for any
related dental benefit premiums under such group dental plan for as long as the
Executive and/or his Dependents remain enrolled in such group dental benefit
plan, for up to 24 consecutive months commencing immediately after the
Termination Date.]
iii.[Vision Benefits: The Executive will remain eligible to continue vision
benefit coverage under the Company VSP vision plan (or any successor plan) for
himself and his Dependents for up to 24 consecutive months commencing
immediately after the Termination Date. The Company will pay the insurer for any
related vision benefit premiums under such vision plan for as long as the
Executive and/or his Dependents remain enrolled in such group vision benefit
plan, for up to 24 consecutive months commencing immediately after the
Termination Date.]
iv.Payment for Benefit Continuation. If it is not possible or convenient for the
Company to pay the insurer directly for any medical, dental, or vision insurance
benefit coverage set forth in Sections 3(d) hereunder, then the Executive will
be solely responsible for timely making such payments and the Company will
reimburse the Executive within 30 days of receipt from the Executive of
reasonable proof that payment has been timely received by the insurer. The
Executive agrees to notify the Company promptly in writing after the Executive
or his Dependents become eligible for medical, dental or vision insurance
benefits under another employer’s plan, in which case any obligation by the
Company under this Section 3 or otherwise to extend such benefit(s) shall cease
immediately.


A-5


SV\1807016.4

--------------------------------------------------------------------------------





e.[Stock Option and Restricted Stock Awards: If the Executive executes,
delivers, and does not revoke this Release within the time set forth in Section
13 below, then (i) there shall be [a 12 month acceleration of vesting] for those
stock options and shares of restricted stock described in Table 1 of Exhibit A
hereof and (ii) the Executive shall be entitled to exercise such stock options
described in Table 1 of Exhibit A hereof until the earlier of (1) the 12 month
period immediately following the Termination Date or (2) the original expiration
date of the stock option. Each of these stock options and shares of restricted
stock shall otherwise remain subject in all respects to the restrictions of the
applicable stock option grant or restricted stock award agreements between the
Executive and the Company and the applicable equity incentive plan. Except as
set forth in this Section 3(e) and Exhibit A; all other stock options and shares
of restricted stock held by the Executive that are unvested shall terminate and
be forfeited.]
f.Subject to Section 3(e) above, any changes to the terms and conditions of the
Company’s benefit plans that apply generally to employees or to the Company’s
applicable equity incentive plan(s) shall also apply to the Executive and his
entitlement under this Release (e.g., changes to the premiums, changes to
coverage, changes in insurers, changes to the equity incentive plans, etc.).
g.Notwithstanding any other provision of this Release or the Employment
Agreement, the Executive acknowledges and agrees that the Termination Benefits
set forth in this Section 3 together with the Amounts and Benefits (as defined
in Section 5.4.1 of the Employment Agreement), are the sole wages, payments,
stock, stock options, insurance, and benefits to which the Executive is
entitled, under the Employment Agreement or otherwise, and that no other wages,
payments, stock, stock options, insurance, benefits or other monies of any
nature are due from the Company. The Executive acknowledges and agrees that the
Termination Benefits exceed any wages, payment, stock, stock options, insurance,
benefit, or other thing of


A-6


SV\1807016.4

--------------------------------------------------------------------------------





value to which the Executive might otherwise be entitled under any policy, plan
or procedure of the Company and/or any other agreement between the Executive and
the Company.
h.All payments made to the Executive pursuant to this Section 3 shall be subject
to all applicable or required deductions, taxes, and withholdings.
4.Acknowledgement of Payments Provided. Notwithstanding anything herein to the
contrary, the Amounts and Benefits shall not be subject to the Executive’s
execution of this Release. The Executive acknowledges and agrees that the
Company has paid the Executive’s final wages (including any accrued, unused paid
time off) and all other Amounts and Benefits in full and that the Executive has
submitted and been reimbursed in full for all reasonable and necessary business
expenses incurred through the Termination Date.
5.Tax Liability. Although the Company shall make applicable tax withholdings
from the Termination Benefits and the Amounts and Benefits, the Executive
acknowledges and agrees that any and all tax liability, penalties and interest
(including under Code Section 409A), if any, which may become due from the
Executive or assessed against the Executive because of the Termination Benefits
or Amounts and Benefits, and/or any other payments or benefits referenced in
this Release is the Executive’s sole responsibility, and the Executive will
timely pay any taxes, penalties and interest which may become due on it. The
Executive shall indemnify and hold harmless the Company from any tax, tax
penalty, interest, attorneys’ fees or other costs related to the failure by the
Executive to pay any tax liability assessed against the Executive, including
under Code Section 409A because of the payment of the Termination Benefits,
Amounts and Benefits, and/or any other payments or benefits referenced in this
Release.
6.General Release and Waiver. In consideration of the Termination Benefits
and/or any other payments or benefits referenced in this Release, and for other
good and valuable


A-7


SV\1807016.4

--------------------------------------------------------------------------------





consideration, receipt of which is hereby acknowledged, the Executive for
himself and for his heirs, executors, administrators, trustees, legal
representatives and assigns (collectively, the “Releasors”), hereby releases,
remises, and acquits the Company and its subsidiaries and affiliates and all of
their respective past, present and future parent entities, subsidiaries,
divisions, affiliates and related business entities, any of their successors and
assigns, assets, employee benefit plans or funds, and any of their respective
past and/or present directors, officers, fiduciaries, agents, trustees,
administrators, managers, supervisors, shareholders, investors, employees, legal
representatives, agents, counsel and assigns, whether acting on behalf of the
Company or its subsidiaries or affiliates or, in their individual capacities
(collectively, the “Releasees” and each a “Releasee”) from any and all claims,
known or unknown, which the Releasors have or may have against any Releasee
arising on or prior to the date that the Executive executes this Release and any
and all liability which any such Releasee may have to the Releasors, whether
denominated claims, demands, causes of action, obligations, damages or
liabilities arising from any and all bases, however denominated, including but
not limited to (a) any claim under the Age Discrimination in Employment Act of
1967 (“ADEA”), the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act of 1993, the Civil Rights Act of 1964, the Civil Rights Act of
1991, Section 1981 of the Civil Rights Act of 1866, the Equal Pay Act, the Lilly
Ledbetter Fair Pay Act, the Immigration Reform and Control Act of 1986, the
Employee Retirement Income Security Act of 1974, (excluding claims for accrued,
vested benefits under any employee benefit or pension plan of the Company,
subject to the terms and conditions of such plan and applicable law), the
Uniform Trade Secrets Act, the Sarbanes-Oxley Act of 2002, the Fair Labor
Standards Act, the Family and Medical Leave Act, the National Labor Relations
Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and Retraining
Notification Act, the New Jersey Law Against Discrimination (which may include
claims for


A-8


SV\1807016.4

--------------------------------------------------------------------------------





race, color, familial status, religious creed, ancestry, age, sex, pregnancy,
national origin, or disability discrimination and harassment), New Jersey Wage
Payment Laws, N.J.S.A. § 34:11-1 et seq., the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, and the New Jersey Worker
Health and Safety Act, all as amended; (b) any and all claims arising from or
relating to the Executive’s employment relationship with Company and his service
relationship as an officer or director of the Company or any of its subsidiaries
or affiliates, or as a result of the termination of such relationships; (c) all
claims related to the Executive’s compensation or benefits from the Company or
the Releasees, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company or the Releasees; (d) all claims for
breach of contract, wrongful termination and breach of the implied covenant of
good faith and fair dealing; (e) all tort claims, including claims for fraud,
defamation, privacy rights, emotional distress, and discharge in violation of
public policy; and (f) all federal, state (including but not limited to the
States of Delaware, California, New Jersey and Pennsylvania), and local
statutory or constitutional claims, including claims for compensation,
discrimination, harassment, whistleblower protection, retaliation, attorneys’
fees, costs, disbursements, or other claims (referred to collectively as the
“Released Claims”).
This Release does not release claims that cannot be released as a matter of law,
or the right to file a charge with or participate in a charge by the Equal
Employment Opportunity Commission (“EEOC”), or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company. However, by
executing this Release, the Executive hereby waives the right to recover in any
proceeding the Executive may bring before the EEOC or any state human rights
commission or in any proceeding brought by the EEOC or any state human rights
commission on the Executive’s


A-9


SV\1807016.4

--------------------------------------------------------------------------------





behalf. This Release is for any relief, no matter how denominated, including,
but not limited to, injunctive relief, wages, back pay, front pay, compensatory
damages, or punitive damages.
This Release shall not apply to (i) the Executive’s rights to indemnification
from the Company, if any, or rights, if any, to be covered under any applicable
insurance policy with respect to any liability the Executive incurred or might
incur as an employee, officer or director of the Company including, without
limitation, the Executive’s rights under Section 8 of the Employment Agreement;
or (ii) any right the Executive may have to obtain contribution as permitted by
law in the event of entry of judgment against the Executive as a result of any
act or failure to act for which the Executive, on the one hand, and Company or
any other Releasee, on the other hand, are jointly liable.
The Executive acknowledges that there is a risk that subsequent to the execution
of this Release, the Executive may incur or suffer damage, loss or injury to
persons or property that is in some way caused by or connected with the
Executive’s employment or the termination thereof, but that is unknown or
unanticipated at the time of the execution of this Release. The Executive does
hereby specifically assume such risk and agrees that this Release shall apply to
all unknown or unanticipated results of any and all matters caused by or
connected with the Executive’s employment or the termination thereof, as well as
those currently known or anticipated.
The Executive hereby expressly waives any rights the Executive may have under
any statutes or common law principles which limit the ability of a party to
release another party from claims, where the releasing party does not know of
the existence of such claims or grounds for such claims, or does not suspect
that such claims or grounds for such claims may exist or arise, at the time the
release is executed.


A-10


SV\1807016.4

--------------------------------------------------------------------------------





7.Continuing Covenants. Notwithstanding any other provisions of this Release,
the Executive acknowledges and agrees that he remains subject to the provisions
of Section 7 of the Employment Agreement and the Employee Invention and
Proprietary Information Agreement (“Invention Agreement”), both of which shall
remain in full force and effect for the periods set forth therein and are deemed
part of this Release. The Executive acknowledges and agrees that he has made a
diligent search for any Company property in his possession or control and that
he has returned all such property to the Company. The Executive acknowledges and
agrees that any action for injunctive relief brought for claims arising out of
Section 7 of the Employment Agreement or the Invention Agreement, as well as any
related claims for trade secret misappropriation, breach of fiduciary duty,
unfair competition, or other related business tort claims, shall be brought
exclusively in Delaware state court or Delaware federal court. The Executive
shall submit to and accept the exclusive jurisdiction of such suit, legal
action, or proceeding in Delaware state court or Delaware federal court. The
Executive acknowledges and agrees to accept personal jurisdiction in Delaware
and also acknowledges and agrees not to challenge the mandatory Delaware forum
on any grounds whatsoever, including lack of jurisdiction or forum
non-conveniens.
8.No Claims. The Executive acknowledges and agrees that there are no claims or
actions currently filed or pending relating to the subject matter of the
Release, the Employment Agreement, or any Released Claims. The Executive
acknowledges and agrees that the Executive will not file or permit to be filed
on the Executive’s behalf any such claims or actions. The Executive hereby
requests all administrative agencies having jurisdiction over employment and
labor law matters and courts to honor the Executive’s release of claims under
this Release. Should the Company ever request the Executive to execute any
administrative dismissal forms, the Executive shall immediately execute the form
and return it to the Company. Should the


A-11


SV\1807016.4

--------------------------------------------------------------------------------





Executive file any claim or action relating to the subject matter of this
Release, the Employment Agreement, or any Released Claims, such filing shall be
considered an intentional breach of the Release and the Executive will be
subject, among other rights Company may have, to all damages and costs available
under law and equity, including without limitation, the amount of consideration
paid hereunder. The Executive further acknowledges and agrees that the Executive
has not failed to report any work-related occupational injuries or diseases
arising out of or in the course of employment with the Company.
9.No Admission. This Release does not constitute an admission of liability or
wrongdoing of any kind by the Company or any other Releasee. This Release is not
intended, and shall not be construed, as an admission that any Releasee has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever against any
Releasor.
10.Heirs and Assigns. The terms of this Release shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns.
11.Miscellaneous. This Release will be construed and enforced in accordance with
the laws of the State of Delaware without regard to the principles of conflicts
of law. If any provision of this Release is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall have no
effect; however, the remaining provisions will be enforced to the maximum extent
possible. The parties acknowledge and agree that, except as otherwise set forth
herein, this Release constitutes the entire agreement and complete understanding
of the parties with regard to the matters set forth herein and, except as
otherwise set forth in this Release, supersedes any and all agreements
(including without limitation the Employment Agreement), understandings, and
discussions, whether written or oral, between the parties. No other promises


A-12


SV\1807016.4

--------------------------------------------------------------------------------





or agreements are binding unless in writing and signed by each of the Parties
after the Release Effective Date. Should any provision of this Release require
interpretation or construction, it is agreed by the Parties that the entity
interpreting or constructing this Release shall not apply a presumption against
one party by reason of the rule of construction that a document is to be
construed more strictly against the Party who prepared the document. The Parties
agree to bear their own attorneys’ fees and costs with respect to this Release.
12.[Knowing and Voluntary Waiver. The Executive acknowledges and agrees that he:
(a) has carefully read this Release in its entirety; (b) has had an opportunity
to consider it for at least [21] calendar days; (c) is hereby advised by the
Company in writing to consult with an attorney of his choosing in connection
with this Release; (d) fully understands the significance of all of the terms
and conditions of this Release and has discussed them with his independent legal
counsel, or had a reasonable opportunity to do so; (e) has had answered to his
satisfaction any questions he has asked with regard to the meaning and
significance of any of the provisions of this Release and has not relied on any
statements or explanations made by any Releasee or their counsel; (f)
understands that he has seven calendar days in which to revoke this Release (as
described in Section 13) after signing it and (g) is signing this Release
voluntarily and of his own free will and agrees to abide by all the terms and
conditions contained herein.]
13.[Effective Time of Release. The Executive may accept this Release by signing
it and delivering it to the Company as provided in Section 15 of this Release
within [21] days of his receipt hereof. After executing this Release, the
Executive will have seven calendar days (the “Revocation Period”) to revoke this
Release by indicating his desire to do so in writing delivered to the Company as
provided in Section 15 of this Release by no later than 12:00 p.m. EST on the
seventh calendar day following the date on which he executes and delivers this
Release. The effective date of this Release shall be the eighth day after the
Executive executes and delivers


A-13


SV\1807016.4

--------------------------------------------------------------------------------





this Release (the “Release Effective Date”). If the last day of the Revocation
Period falls on a Saturday, Sunday or holiday, the last day of the Revocation
Period will be deemed to be the next business day. If the Executive does not
execute this Release or exercises his right to revoke hereunder, he shall
forfeit his right to receive any of the Termination Benefits set forth in
Section 3 above and any other payments or benefits referenced in this Release
with the sole exception of the Amounts and Benefits, and to the extent such
Termination Benefits have already been provided, the Executive agrees that he
will immediately reimburse the Company for the amounts of such payment.]
14.Confidentiality. The provisions of this Release shall be held in strictest
confidence by the Executive. The Executive shall not publicize or disclose it in
any manner whatsoever; provided, however, that the Executive may disclose this
Release in confidence to his immediate family, attorney, accountant, tax
preparer, and financial advisor and the Executive may also disclose this Release
insofar as such disclosure may be necessary to enforce its terms or as otherwise
required by law. Notwithstanding anything herein to the contrary, in the event
of a breach of this Section 14, the Company’s remedies shall be injunctive
relief and all damages caused proximately by such breach. In any legal action
(including arbitration) the prevailing party shall be entitled to reasonable
attorney’s fees. The Company may at its option withhold payments otherwise due
under this Release (with the sole exception of the Amounts and Benefits) pending
the resolution of any legal action (including arbitration) in which the breach
of this Section 14 is being disputed. Ultimately, however, the remedies for a
breach hereunder shall be limited as provided in this Section.
15.Notices. All notices or communications hereunder shall be in writing, and
shall be addressed and delivered as follows (or to such other address as either
Party may have furnished to the other in writing by like notice): (a) To the
Company: Impax Laboratories, Inc., 100


A-14


SV\1807016.4

--------------------------------------------------------------------------------





Somerset Corporate Blvd., Suite 3000, Bridgewater, NJ 08807, Attn: Senior Vice
President, Human Resources, (b) To the Executive: [ ],
_________________________. All such notices and/or communications shall be
conclusively deemed to be received and shall be effective (i) if sent by hand
delivery, upon receipt, (ii) if sent by telecopy or facsimile transmission, upon
confirmation of receipt by the sender of such transmission, (iii) if sent by
overnight courier, one business day after being sent by overnight courier, or
(iv) if sent by registered or certified mail, postage prepaid, return receipt
requested, on the fifth day after the day on which such notice or correspondence
is mailed. All payments shall be made so that the recipient shall have
immediately available US denominated funds on the due date for such payment, and
shall be sent to the same addresses listed above.
16.Breach of Release. Excluding the Executive’s duty of confidentiality, the
breach of which shall be exclusively governed by Section 14 hereof, if the
Executive violates any of his obligations under this Release, then the Company
may at its option terminate the Executive’s rights to any and all Termination
Benefits under Section 3 or any other payments or benefits referenced in this
Release (with the sole exception of the Amounts and Benefits); provided,
however, the Company may, in addition to any other rights it may have and in
accordance with applicable law, demand a monetary payment equal to all
Termination Benefits and other payments and benefits received by the Executive
or any other payments or benefits referenced in this Release (with the sole
exception of the Amounts and Benefits) and the Executive agrees to make such
payment promptly upon such demand. In the event that the Company alleges that
the Executive breached the Release, the prevailing party will be entitled to
reasonable attorney fees.
17.Dispute Resolution. Except as otherwise set forth herein, the Parties hereby
agree that any and all claims, disputes, demands, or controversies of any nature
whatsoever arising out of, or relating to, this Release, or its interpretation,
enforcement, breach, performance or execution,


A-15


SV\1807016.4

--------------------------------------------------------------------------------





the Executive’s employment with the Company, or the termination of such
employment, including but not limited to any statutory claims, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in Delaware (applying Delaware law) in accordance with
the Commercial Arbitration Rules and Procedures of the American Arbitration
Association then in effect. The decision of the arbitrator will be final and
binding upon the parties thereto. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. The Parties acknowledge and agree that
in connection with any such arbitration and regardless of outcome: (a) each
party shall bear its own costs and expenses, including without limitation its
own legal fees and expenses, and (b) joint expenses shall be born equally among
the parties. EACH PARTY WAIVES ITS RIGHT TO TRIAL BY JURY. Nothing in this
Release is intended to prevent either the Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any arbitration, including but not limited to injunctive relief
sought pursuant to Section 7 of this Release.


[Signature Page Follows]




A-16


SV\1807016.4

--------------------------------------------------------------------------------








Dated:
 
 
 
 
 
 
 
 
Douglas S. Boothe
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
[NAME AND TITLE]
 
 
 
 
Impax Laboratories, Inc.









A-1


SV\1807016.4

--------------------------------------------------------------------------------






EXHIBIT A
[Equity Awards]




A-1


SV\1807016.4